DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Arguments
The indefiniteness rejections of claims 2 and 12 have been overcome.  However, newly identified indefiniteness has been rejected herewith.
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to include a combination under 35 USC 103, as set forth herein.
Applicant argues that “axial coplanar inner surfaces of the ring and webs and coplanar outer surfaces of the ring and website are not shown in the prior art.”  However, as shown in this Office Action, this feature, as now recited, is shown and made obvious .

Claim Objections
Claim 1 is objected to because it appears that in claim 1, line 8, “a partial” was inadvertently added.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, lines 13-14, it is not clear what “axial” (two occurrences) signifies because there is no additional descriptor such as that the coplanar surface faces an axial direction as opposed to facing toward or away from the axis itself—also, it is not clear what axis might be referenced since there are infinite numbers of axes that could be identified;
Claim 10, lines 19-20, it is not clear what “axial” (two occurrences) signifies because there is no additional descriptor such as that the coplanar surface faces an axial 
Claim 12, line 6, “opposite” is indefinite since it is not clear relative to what the coplanar axial inner surfaces of the internal ring are opposite such as in a direction or on an opposite side of some other part relative to the side part; and
Claims 2-6, 8-9, and 11 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessellman (DE 102008047847) in view of Thompson (US 2018/0029422).
Bessellman shows and discloses the details previously relied upon in the rejection under 35 USC 102, including a radially internal ring (6), a radially external ring (7) and deformable webs (8) interconnecting the internal and external rings, but arguably lacks the specifics of the radially internal ring (6), the radially external ring (7) and the deformable webs (8) having coplanar axial outer surfaces and coplanar axial inner surfaces.

It would have been obvious to apply the teachings of Thompson to the deformable element of Bessellman by forming the deformable element to define opposing axially facing surfaces such that the radially internal ring (6), the radially external ring (7) and the deformable webs (8) have coplanar axial outer surfaces and coplanar axial inner surfaces because doing so would provide the benefit of forming the radially internal ring (6), the radially external ring (7) and the deformable webs (8) without the extra step(s) of bending them relative to each other.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    (Currently Amended) A device for influencing a backward movement of a backrest part (5) of a seat, the device comprising:
at least one deformation element (4) fixed to each of a side part of the seating part (15 via fitting 14 elements, as shown in Figure 2) and a transverse strut (13 either directly or via other elements, as shown in Figure 2), the transverse strut arranged in a hinged area of a seating part of the seat (as shown in Figures 1-2), wherein the transverse strut is fixed to at least one of a seat rail or the backrest part (fixed either directly or via other elements, as shown in Figure 2), and wherein the at least one deformation element is configured such that the at least one deformation element is deformable due to a force acting on the seating part or the backrest part or the seating part and the backrest part at a 
wherein the double ring comprises a radially internal ring (6), a radially external ring (7) and deformable webs (8), and
wherein the internal ring and the external ring are connected to each other by the deformable webs (as shown in Figure 3), 
wherein the internal ring is fastened to a transverse strut (via the fitting 2, where the inner ring is welded to the second fitting part 16, as disclosed on page 4, paragraph 18 of the machine translation in conjunction with that which is depicted in Figure 2, and the second fitting part 14 is shown connected to the strut 13 in Figure 2, as is also conventionally known) and the external ring is fastened to a side part (where the external ring 7 is disclosed as welded to a side part 5 on page 5, paragraph 0018 of the machine translation in conjunction with Figure 2 of Bessellman), 
wherein said internal ring, said external ring and said deformable webs have coplanar axial outer surfaces and coplanar axial inner surfaces (in accordance with the statement of obviousness above).

2.    (Currently Amended) The device as claimed in claim 1, wherein the seating part comprises the first side part and a second side part and pivoting arms, between the pivoting arms is the transverse strut connecting the pivoting arms, at least on one side 

3.    (Currently Amended) The device as claimed in claim 1, wherein the at least one deformation element is formed from at least two parts (one of the parts comprising one or both of inner and outer rings 6, 7).

4. The device as claimed in claim 3, wherein one of the parts is harder than another one of the parts (one of the parts comprising one or both of inner and outer rings 6, 7 is harder than another of the parts comprising webs 8).

5.    (Currently Amended) The device as claimed in claim 3, wherein the one of the parts forms a base part and the other one of the parts forms a support part, and the support part is connected to the base part such that the support part is deformable or adjustable in a resilient manner relative to the base part (the one of the parts comprising at least one of elements 6 and 7 is a base part and the other of the parts comprising elements 8 is a support part that is deformable).

6.    (Previously Presented) The device as claimed in claim 3, wherein when a predetermined threshold value of the force acting on the seating part or the backrest part is exceeded, an operative connection is produced between the at least two parts (although 

8.    (Previously Presented) The device as claimed in claim 3, wherein at least one of the parts is configured as a ring (elements 6 and 7 are rings).

9.    (Currently Amended) The device as claimed in claim 1, wherein the at least one deformation element is formed from one part with a plurality of partial regions (webs 8 are partial regions), the partial regions have a different expansion behavior or different strengths (the partial regions 8 have different strengths relative to inner and outer rings 6 and 7).

10.    (Currently Amended) A seat in particular a vehicle seat, comprising:
a seating part (15); 
a backrest part (5); and 
a device comprising:
at least one deformation element (4) fixed to each of a side part of the seating part (15 via fitting 14 elements, as shown in Figure 2) and a transverse strut (13 either directly or via other elements, as shown in Figure 2), the transverse strut arranged in a hinged area of a seating part of the seat (as shown in Figures 1-2), wherein the transverse strut is fixed to at least one of a seat rail or the backrest part (fixed either directly or via other elements, as shown in Figure 2),

wherein the at least one deformation element is configured as a double ring (as shown in Figures 3, as first and second fastening areas 6 and 7),
wherein the double ring comprises a radially internal ring (6), a radially external ring (7) and deformable webs in the form of radially extending spokes (8), and
wherein the internal ring and the external ring are connected to each other by the deformable webs (as shown in Figure 3),
wherein the internal ring is fastened to a transverse strut (via the fitting 2, where the inner ring is welded to the second fitting part 16, as disclosed on page 4, paragraph 18 of the machine translation in conjunction with that which is depicted in Figure 2, and the second fitting part 14 is shown connected to the strut 13 in Figure 2, as is also conventionally known) and the external ring is fastened to a side part (where the external ring 7 is disclosed as welded to a side part 5 on page 5, paragraph 0018 of the machine translation in conjunction with Figure 2 of Bessellman), 
wherein said internal ring, said external ring and said deformable webs have coplanar axial outer surfaces and coplanar axial inner surfaces (in accordance with the statement of obviousness, above).



12. (New) The device as claimed in claim 1, wherein said coplanar axial outer surfaces of the internal ring, the external ring and the deformable webs are adjacent the side part (similarly, the outer surface of the internal ring 6, the outer surface of the external ring 7, and the outer surface(s) of the deformable webs 8 are adjacent to the strut 13 because there are no intervening structures between these surfaces and the side part 5, as shown in Figure 2) and said coplanar axial inner surfaces of the internal ring, the external ring and the deformable webs are opposite the side part (as best understood in light of the indefiniteness, the inner surface of the internal ring 6, the inner surface of the external ring 7, and the inner surface(s) of the deformable webs 8 are adjacent to the strut 13 because there are no intervening structures between these surfaces and the strut 13, as shown in Figure 2, which is opposite the side part relative to the deformable element).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/